ATTORNEY GRIEVANCE COMMISSION                                                                      *         IN THE
OF MARYLAND
                                                                                                   *         COURT OF APPEALS

v.                                                                                                 *         OF MARYLAND

                                                                                                   *         Misc. Docket AG No. 26,
                                                                                                             September Term, 2020
                                                                                                   *
OLUFOLAJIMI ABAYOMI KOLAWOLE                                                                                 (No. C-13-CV-20-000588,
                                                                                                   *         Circuit Court for Howard
                                                                                                             County
                                                                                   ORDER

                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Olufolajimi Abayomi Kolawole, to indefinitely suspend the

Respondent from the practice of law with the right to petition for reinstatement in six

months, it is this 5th day of February, 2021


                   ORDERED, by the Court of Appeals of Maryland, that effective March 15, 2021,

the Respondent, Olufolajimi Abayomi Kolawole, be indefinitely suspended from the

practice of law in the State of Maryland with the right to reapply after six months for

violations of Rules 1.1, 1.3, 1.4, 4.1, and 8.4(a), (c) and (d) of the Rules of Professional

Conduct; and it is further


                   ORDERED, that, on March 15, 2021, the Clerk of this Court shall remove the

name of Olufolajimi Abayomi Kolawole from the register of attorneys in this Court and

certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and

all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-761.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.    /s/ Robert N. McDonald
                     2021-02-05 16:12-05:00                                               Senior Judge



Suzanne C. Johnson, Clerk